PER CURIAM:
H
El Ledo. Luis M. Polanco Ortiz (licenciado Polanco Ortiz) fue admitido al ejercicio de la abogacía el 20 de enero de 1989 y prestó juramento como notario el 30 de marzo de 1989.(1) El 22 de julio de 2015, la Procuradora General pre-sentó una Querella sobre conducta profesional en su contra por violaciones a los Cánones 9, 12, 18, 19, 20 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Examinemos los hechos que provocaron la presentación de la Querella.
El Sr. John Hernández Vargas (señor Hernández Vargas o Querellante) contrató al licenciado Polanco Ortiz para apelar tres Sentencias que fueron emitidas en su contra en los casos I4CR2007-00185, I4CR2007-00186 y I4CR2007-00187.(2) Así las cosas, el licenciado Polanco Ortiz presentó el recurso de apelación el 19 de diciembre de 2007. Poste-riormente, el Tribunal de Apelaciones requirió a la parte apelante informar el método de presentación de prueba en conformidad con la Regla 76 del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B.(3) La Resolución fue notificada y recibida por el letrado. Al no haberse dado cumplimiento con la Orden, el Tribunal de Apelaciones *129emitió otra Resolución en la que autorizaba y ordenaba la presentación de la transcripción de la prueba oral en con-formidad con la Regla 76(B) del Reglamento, supra, y los términos allí establecidos.(4) Esta Resolución fue notificada y recibida por el letrado.
La parte no compareció, por lo que el Tribunal de Ape-laciones emitió una Resolución para ordenar al licenciado Polanco Ortiz que mostrara causa por la cual no debía im-ponerle una sanción económica por doscientos dólares ($200) tras incumplir con sus Órdenes.(5) De igual forma apercibió a la parte apelante que, de la acción disciplinaria no surtir efecto, procedería a desestimar el recurso. Ordenó que esta fuera notificada tanto al abogado como a la parte. Esta Resolución fue notificada y recibida por el licenciado Polanco Ortiz.(6)
La Orden del tribunal no fue cumplida por lo que el foro apelativo intermedio emitió una Resolución para impo-nerle al licenciado Polanco Ortiz una sanción de doscientos dólares ($200) en sellos de rentas internas a cumplirse en el término de quince (15) días, so pena de disponer del recurso de apelación según la Regla 83(C) del Reglamento, supra.(7) La Resolución fue notificada y recibida por el li-cenciado Polanco Ortiz.
El 16 de jimio de 2008, la Oficina de la Procuradora General solicitó la desestimación de la apelación y notificó su copia al licenciado Polanco Ortiz a su dirección del expediente. La copia fue recibida por este. Así, el 30 de junio de 2008, notificada el 10 de julio siguiente, el Tribunal de Apelaciones emitió Sentencia y desestimó la apela-*130ción presentada. La Sentencia fue notificada y recibida por el licenciado Polanco Ortiz. No obstante, el 21 de agosto de 2008 el Tribunal de Primera Instancia emitió una Resolu-ción para ordenar la comparecencia del señor Hernández Vargas a una vista el 24 de septiembre de 2008. A esta vista no comparecieron el señor Hernández Vargas ni el licenciado Polanco Ortiz. Por ello, el tribunal señaló una vista para el 12 de noviembre de 2008 en la que el Quere-llante tenía que mostrar causa por la que no debía ser en-contrado incurso en desacato por no comparecer a la vista señalada. A la fecha, el letrado no había informado a su cliente de la Sentencia emitida.
El 12 de noviembre de 2008, el señor Hernández Vargas compareció por derecho propio y solicitó una prórroga para pagar las multas. Esta le fue otorgada. Posteriormente, pagó las multas en el término concedido. Así las cosas, el señor Hernández Vargas compareció ante el Tribunal de Apelaciones por derecho propio el 2 de diciembre de 2008 e indicó que no tenía conocimiento de las Resoluciones emi-tidas ni del incumplimiento de su abogado con ellas. Por estas razones solicitó que se atendiera su recurso. El Tribunal de Apelaciones denegó la solicitud al ser la Senten-cia final y firme.
Por estos hechos, el señor Hernández Vargas presentó una Queja contra el licenciado Polanco Ortiz ante la Ofi-cina de la Procuradora General, el 28 de enero de 2009. En esencia, sostuvo que después de la presentación del recurso de apelación, el letrado solo se comunicó con él para reque-rirle dinero y que no fue hasta la citación a una vista de desacato que se percató de que la apelación fue desesti-mada por la falta de diligencia de su abogado.
Ante la falta de colaboración del letrado con el procedi-miento investigativo de la Oficina de la Procuradora General y la desatención a nuestras Ordenes, lo suspendimos indefinidamente del ejercicio de la abogacía y la notaría el 20 de agosto de 2010. In re Polanco Ortiz, 179 DPR 771 *131(2010). Durante su suspensión presentó dos escritos, entre ellos la Contestación a la Queja que dio inicio al procedi-miento disciplinario que nos ocupa. El 9 de octubre de 2014, lo reinstalamos al ejercicio de la abogacía y activa-mos todas las Quejas que tenía pendiente ante este Tribunal, entre ellas la que atiende esta opinión per curiam. In re Polanco Ortiz, 191 DPR Ap. (2014).
En su Contestación a la Queja, el licenciado Polanco Ortiz solamente expresó que el Querellante no pagó los gas-tos de regrabación y transcripción, como tampoco parte de los honorarios de la apelación. Esto a pesar de que se los requiriera. Sostuvo que por esta razón no pudo someter la transcripción de la vista, lo que conllevó la desestimación de la apelación.
Tras los trámites de rigor, el 22 de julio de 2015, la Ofi-cina de la Procuradora General presentó una Querella en la que le imputa al licenciado Polanco Ortiz violar los Cá-nones 9 y 12 del Código de Ética Profesional, supra, por incumplir con las Ordenes emitidas por el Tribunal de Ape-laciones para el perfeccionamiento del recurso de apela-ción; violar el Canon 18 de Ética Profesional, supra, al no defender diligente ni competentemente los intereses de su cliente y al no haber actuado de forma adecuada y respon-sable; infringir los preceptos del Canon 20 del Código de Ética Profesional, supra, al no solicitar al tribunal la re-nuncia a la representación de su cliente en el trámite ape-lativo; violar los preceptos del Canon 19 del Código de Ética Profesional al no informarle a su cliente de la Sen-tencia adversa, y violar el Canon 38 del Código de Ética Profesional, supra.
El licenciado Polanco Ortiz presentó su contestación a las alegaciones expuestas en la Querella y reiteró sus ex-presiones previas. Así, el 3 de octubre de 2015 nombramos comisionado especial al Hon. Carlos S. Dávila Vélez, quien finalmente concluyó que el licenciado Polanco Ortiz incu-rrió en conducta violatoria de todos los cánones imputados.
*132}—1 j.
Reiteradamente hemos señalado que desatender las órdenes judiciales constituye un serio agravio a la au-toridad de los tribunales e infringe el Canon 9, supra. In re Bello Rivera, 192 DPR 812 (2015); In re De Jesús Román, 192 DPR 799 (2015). Esto, pues el Canon 9 impone a todo abogado el deber de observar hacia los tribunales una con-ducta que se caracterice por el mayor respeto y diligencia. Asimismo, la naturaleza de la función de abogado requiere de una escrupulosa atención y obediencia a las Ordenes de este Tribunal. In re Bello Rivera, supra; In re Pacheco Pacheco, 192 DPR 553 (2015).
Por otra parte, el Canon 12, supra, establece, en lo pertinente, que “[e]s deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas”. Entre otras cosas, le requiere “desplegar todas las diligencias necesarias para asegurarse de que no se causen dilaciones indebidas en la tramitación y solución del caso”, entre ellas, dar la más estricta observancia a las órdenes judiciales. In re Miranda Daleccio, 193 DPR 753 (2015); In re Pestaña Segovia, 192 DPR 485 (2015); In re Cuevas Borrero, 185 DPR 189 (2012).
En cuanto al Canon 18, supra, este le impone a todo letrado el deber de defender los intereses de su cliente de forma capaz y diligente, “desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable”. In re Miranda Daleccio, supra. Constituye una violación al deber de diligencia del Canon 18, supra, desatender o abandonar el caso, así como incurrir en cualquier actuación negligente que pueda conllevar o, en efecto, resulte en la desestimación o archivo del caso. Íd.; In re Cuevas Borrero, supra.
*133Por otro lado, el Canon 20, supra, establece que cuando el abogado o la abogada ha comparecido ante un tribunal en representación de una parte, este no puede de-jar de descargar su responsabilidad con la debida diligen-cia independientemente de la razón por la cual la asumió en primer lugar. In re Iglesias García, 183 DPR 572 (2011). Asimismo, este profesional no queda relevado de su res-ponsabilidad con un cliente hasta que el tribunal así lo disponga y tome las medidas razonables y necesarias para evitar que se le causen perjuicios al cliente. In re Ortiz Guevara et al., 195 DPR 122 (2016). Hasta entonces, el abogado está obligado a realizar su gestión profesional y exhibir el más alto grado de competencia y diligencia posi-ble según las exigencias del Código de Ética Profesional, supra. In re Díaz Nieves, 189 DPR 1000 (2013).
Asimismo, el Canon 19 del Código de Ética Profe-sional, supra, requiere a todo abogado “mantener a su cliente siempre informado de todo asunto importante que suija en el desarrollo del caso que le ha sido encomendado”. In re Vega Quintana, 188 DPR 536 (2013). Al respecto, ya hemos señalado que una sentencia desestimatoria es un asunto de tal importancia que debe ser informado inmedia-tamente al cliente. In re Castro Colón, 177 DPR 333 (2009); In re García Muñoz, 170 DPR 780 (2007).
Por último, el Canon 38 dispone que los abogados y las abogadas deben “esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aun-que el así hacerlo conlleve sacrificios personales y debe evi-tar hasta la apariencia de conducta profesional impropia”. In re Pestaña Segovia, supra; In re Iglesias García, supra. Esto dado que, como hemos reiterado, los abogados son el espejo donde se refleja la imagen de la profesión. In re De León Rodríguez, 190 DPR 378 (2014). Por lo tanto, “toda conducta contraria a las pautas éticas pone en entredicho las valiosas ejecutorias y beneficios a los cuales los profesio-*134nales del derecho han contribuido históricamente”. In re Iglesias García, supra, pág. 577.
Con estos preceptos en mente, examinemos la conducta desplegada por el licenciado Polanco Ortiz.
hH f—f H-l
El licenciado Polanco Ortiz sostiene que el incumpli-miento que se le imputa se debió a la falta de interés del señor Hernández Vargas en el recurso, quien no pagó por la transcripción de la prueba oral ni los honorarios que le adeudaba. Las razones presentadas por el letrado no excu-san su incumplimiento con las órdenes emitidas por el Tribunal de Apelaciones ni el dejar de tramitar el recurso de apelación por no presentar la transcripción de la prueba oral. Por ello concluimos que el licenciado Polanco Ortiz violó los Cánones 9 y 12 del Código de Ética Profesional, supra.
Por otro lado, el licenciado Polanco Ortiz desatendió el caso de forma tal que este fue desestimado. El letrado, en violación al Canon 18, no defendió diligente ni competen-temente los intereses de su cliente al no informar al Tribunal de Apelaciones los métodos de reproducción de la prueba oral que habría de utilizar o las dificultades enfren-tadas para cumplir con sus órdenes. Asimismo, este aban-donó el procedimiento de apelación en violación al Canon 20 cuando tenía la capacidad de informar al Tribunal de Apelaciones de las dificultades en perfeccionar el recurso o haber presentado una moción de renuncia.
De igual forma, concluimos que el licenciado Polanco Ortiz violó los preceptos del Canon 19 del Código de Ética Profesional al no informarle a su cliente de la sentencia adversa y al no orientar a su cliente sobre los remedios disponibles después de la desestimación del recurso de apelación.
*135Finalmente, concluimos que el querellado incumplió con el deber que impone el Canon 38, supra, de exaltar el honor y la dignidad de su profesión al mostrar una falta de responsabilidad y diligencia en el manejo del caso durante la tramitación del recurso de apelación.
IV
Por los fundamentos expuestos, suspendemos inmedia-tamente del ejercicio de la abogacía al Ledo. Luis M. Po-lanco Ortiz por el término de tres meses.

En consecuencia, se le impone al señor Polanco Ortiz el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar inmediatamente de su suspen-sión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumpli-miento con lo anterior dentro del término de treinta (30) días, contados a partir de la notificación de la presente opi-nión “per curiam” y sentencia. Notifíquese personalmente esta Opinión “per curiam” y Sentencia al Sr. Luis M. Po-lanco Ortiz por la Oficina del Alguacil de este Tribunal.


Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Kolthoff Caraballo no intervinieron.

 El Lcdo. Luis M. Polanco O.rtiz fue suspendido indefinidamente del ejercicio de la abogacía y la notaría el 20 de agosto de 2010 y reinstalado al ejercicio de la abogacía el 9 de octubre de 2014.


 Previamente el señor Hernández Vargas había contratado al licenciado Po-lanco Ortiz para presentar una Moción de Reconsideración en los mismos casos.


 La Resolución fue emitida el 15 de enero de 2008 y notificada el 23 de enero siguiente.


 La Resolución fue emitida el 5 de marzo de 2008 y notificada el 10 de marzo siguiente.


 La Resolución fue emitida el 16 de mayo de 2008 y notificada el 22 de mayo siguiente.


 No surge de la boleta de notificación que la Resolución del 16 de mayo de 2008 fue notificada al Sr. John Hernández Vargas.


 La Resolución fue emitida el 6 de junio de 2008 y notificada el 12 de junio siguiente.